                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LEO RICK DURAN,

        Plaintiff,

v.                                                                                       No. 18-cv-0734 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand for

Payment of Benefits, or in the Alternative, for Rehearing, with Supporting Memorandum

[Doc. 15], filed on January 15, 2019. The Commissioner responded on March 5, 2019. [Doc. 17].

Plaintiff replied on March 27, 2019. [Doc. 18]. The parties have consented to my entering final

judgment in this case. [Doc. 8]. Having meticulously reviewed the entire record and being fully

advised in the premises, the Court finds that the Administrative Law Judge (“ALJ”) did not apply

the correct legal standards in evaluating Dr. Owen’s, Dr. Parmley’s, and Dr. Manole’s opinions.

Accordingly, the Motion will be granted, and the case will be remanded for further proceedings.

See 42 U.S.C. § 405(g) (2018) (sentence four).

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were

1
  A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981; 416.1481 (1980). This case fits the general framework, and therefore, the Court
reviews the ALJ’s decision as the Commissioner’s final decision.
applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not re-weigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The ‘failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.’”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quoting Byron v. Heckler, 742 F.2d

1232, 1235 (10th Cir. 1984)).




                                                 2
                             Applicable Law and Sequential Evaluation Process

           In order to qualify for disability benefits, a claimant must establish that he is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.”             42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A) (2018); 20 C.F.R. §§ 404.1505(a), 416.905(a) (2012).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process.             Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R.

§§ 404.1520, 416.920 (2012). At the first four steps of the evaluation process, the claimant must

show: (1) he is not engaged in “substantial gainful activity”; and (2) he has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is expected

to last for at least one year; and (3) his impairment(s) either meet or equal one of the “Listings”2

of presumptively disabling impairments; or (4) he is unable to perform his “past relevant work.”

20 C.F.R. §§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i–iv); Grogan, 399 F.3d at 1261. If he cannot

show that he impairment meets or equals a Listing, but he proves that he is unable to perform his

“past relevant work,” the burden of proof then shifts to the Commissioner, at step five, to show

that the claimant is able to perform other work in the national economy, considering his residual

functional capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d at 1261.




2
    20 C.F.R. pt. 404, subpt. P, app. 1.
                                                      3
                                     Procedural Background

       Plaintiff applied for a period of disability, disability insurance benefits, and supplemental

security income on July 5, 2016. Tr. 15. He alleged a disability-onset date of June 30, 2016. Id.

His claims were denied initially and on reconsideration. Id. ALJ Stephen Gontis held a hearing

on March 7, 2018, in Albuquerque, New Mexico. Tr. 15. Plaintiff appeared in person at the

hearing with his attorney. Tr. 38. The ALJ heard testimony from Plaintiff and an impartial

vocational expert (“VE”), Sandra Trost, who testified via telephone. Id.

       The ALJ issued his unfavorable decision on April 23, 2018. Tr. 30. He found that Plaintiff

met the insured status requirements of the Social Security Act through December 31, 2021. Tr. 17.

At step one, he found that Plaintiff had not engaged in substantial gainful activity since his alleged

onset date. Id. At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: “hernias, diabetes mellitus, and affective disorders.” Tr. 18. The ALJ also found

that Plaintiff’s mild obstructive sleep apnea was not severe. Id.

       At step three, the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing.         Tr. 18–21.    Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 21–28. The ALJ found that Plaintiff had:

       the [RFC] to lift and/or carry fifty pounds occasionally and twenty-five pounds
       frequently. [Plaintiff] can stand and/or walk for six hours in an eight-hour workday
       with normal breaks. [Plaintiff] can sit for six hours in an eight-hour workday with
       normal breaks. [Plaintiff] can push and/or pull fifty pounds occasionally and
       twenty-five pounds frequently. [Plaintiff] can frequently climb ramps and stairs,
       and occasionally climb ladders, ropes, or scaffolds. He can frequently balance,
       stoop, kneel, crouch, and crawl. He can never work at unprotected heights. He is
       limited to simple, routine tasks. He can have frequent interactions with supervisors,
       and occasional interactions with co-workers and the public. He is limited to
                                                  4
          tolerating few changes in a routine work setting. Any time off task can be
          accommodated by his normal breaks.

Tr. 21.

          At step four, the ALJ found that Plaintiff was unable to perform past relevant work as an

HVAC technician, a teacher’s aide, a janitor, a mattress maker, or a forklift driver. Tr. 28.

Accordingly, the ALJ went on to consider Plaintiff’s RFC, age, education, work experience, and

the testimony of the VE at step five. Tr. 29–30. He found that Plaintiff could perform work that

exists in significant numbers in the national economy and, therefore, was not disabled. Id. The

Appeals Council denied review on June 19, 2018. Tr. 1–3. Plaintiff timely filed the instant action

on July 31, 2018. [Doc. 1].

                                              Analysis

          Remand is warranted because the ALJ failed to apply the correct legal standards in

weighing the opinions of Dr. Owen, Dr. Parmley, and Dr. Manole. Specifically, the ALJ adopted

the opinions of Drs. Owen and Parmley but then failed to incorporate all of their limitations into

the RFC assessment and failed to explain the omission. Additionally, the ALJ failed to give

legitimate reasons for rejecting Dr. Manole’s opinion. Proper evaluation of these medical opinions

may render moot Plaintiff’s other alleged errors, and thus, the Court declines to pass on them at

this time.

          Although ALJs need not discuss every piece of evidence, they are required to discuss the

weight assigned to each medical source opinion. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161




                                                  5
(10th Cir. 2012) (citing 20 C.F.R. §§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii) (2012)3). That is, when

assessing a plaintiff’s RFC, an ALJ must explain what weight she assigns to each opinion and why.

Id. “[T]here is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on [a specific] functional capacity . . . because the ALJ, not

a physician, is charged with determining a claimant’s RFC from the medical record.” Chapo v.

Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (alteration and quotation marks omitted)); Wells v.

Colvin, 727 F.3d 1061, 1071 (10th Cir. 2013). Nevertheless, “[a]n ALJ is not entitled to pick and

choose through an uncontradicted medical opinion, taking only the parts that are favorable to a

finding of nondisability.” Chapo, 682 F.3d at 1292 (quoting Haga v. Astrue, 482 F.3d 1205, 1208

(10th Cir. 2007)). ALJs are required to provide “appropriate explanations for accepting or

rejecting such opinions.”         Social Security Ruling (“SSR”) 96-5p, 1996 WL 374183, at *5

(emphasis added); see Keyes-Zachary, 695 F.3d at 1161 (finding that ALJs must discuss the weight

assigned to each medical opinion) (citing 20 C.F.R. §§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii)). “If

the RFC assessment conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” SSR 96-8p, 1996 SSR LEXIS 5, at *20, 1996 WL 374184,

at *7. The ALJ’s reasons must be specific and legitimate. Chapo, 682 F.3d at 1291.

                                        A. Dr. Owen and Dr. Parmley

         John Owen, Ph.D., evaluated Plaintiff on October 18, 2016. Tr. 435–37. Dr. Owen opined,

in relevant part, that Plaintiff had moderate difficulty in the ability to interact with supervisors.

Tr. 437. Later, on February 8, 2017, Meagan Parmley, Ph.D., reviewed Plaintiff’s file and


3
 These regulations apply to this case because Plaintiff’s claims were filed prior to March 27, 2017. See 82 Fed. Reg.
5844 (Jan. 18, 2017).
                                                         6
formulated an opinion about his ability to function. Tr. 112–14. In relevant part, Dr. Parmley

opined that Plaintiff had moderate limitations in his ability to perform at a consistent pace and to

accept instructions and respond appropriately to criticism from supervisors. Tr. 113. The ALJ

adopted both doctors’ opinions. Tr. 27, 28. He erred, however, in assessing an RFC that failed to

account for all the limitations assessed by Dr. Owen and Dr. Parmley without explaining the

omissions. [Doc. 15] at 10–11, 12–14.

        Specifically, Plaintiff’s moderate difficultly in interacting with supervisors (as assessed by

Dr. Owen) is inconsistent with “frequent” interactions with supervisors (as assessed by the ALJ in

the RFC). Tr. 21. The Court agrees with Plaintiff that the ALJ erred in failing to explain why he

effectively rejected this portion of Dr. Owen’s opinion.4 [Doc. 15] at 10–11.

        Similarly, the moderate limitations in Plaintiff’s ability to perform at a consistent pace and

to accept instructions and respond appropriately to criticism from supervisors (as assessed by

Dr. Parmley) are inconsistent with performing simple routine work (as assessed by the ALJ in the

RFC). Id. at 12–14. Without an explanation from the ALJ about why he rejected these limitations,

remand is required.

        Defendant’s arguments do not change the result. As Defendant sees it, there is no error

because the unskilled jobs listed at step five are consistent with (apparently any and all) moderate

limitations in mental functioning. [Doc. 17] at 12. Defendant argues that even assuming the

limitations assessed by Drs. Owen and Parmley were added to the RFC assessment, the outcome

would have been the same, and therefore, Plaintiff was not prejudiced by any alleged omission.


4
  Plaintiff reasons that “frequent” interactions with supervisors amount to 1/3 to 2/3 of a workday. [Doc. 15] at 11
(citing Social Security Ruling 85-15, 1985 SSR LEXIS 20, at *18).
                                                         7
Id. At bottom, Defendant’s argument is that “moderate difficulty” in the ability to interact with

supervisors (as assessed by Dr. Owen) is accounted for in the RFC’s limitations to unskilled work.

Id. at 12–13 (first citing Vigil v. Colvin, 805 F.3d 1199, 1204 (10th Cir. 2015) and then citing Smith

v. Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016)). In the same vein, Defendant urges that

Dr. Parmley’s opinion is consistent with the RFC assessment.5 [Doc. 17] at 11.

         “There may be cases in which an ALJ’s limitation to ‘unskilled’ work does not adequately

address a claimant’s mental limitations.” Vigil, 805 F.3d at 1204; see also Chapo, 682 F.3d at 1290

n.3 (finding that a limitation to unskilled work accounted for “issues of skills transfer, not

impairment of mental functions—which are not skills but, rather, general prerequisites for most

work at any skill level”). This appears to be such a case; the RFC assessment does not adequately

address the mental limitations at issue.

         Limiting Plaintiff to simple, routine tasks (or unskilled work),6 as the ALJ did here, does

not account for moderate limitations in his ability to (1) interact with supervisors, (2) complete a

normal workday and workweek without interruptions from psychologically based symptoms and

to perform at a consistent pace without an unreasonable number and length of rest periods, and

(3) accept instructions from and respond appropriately to criticism from supervisors.                           This

discrepancy is evidenced by the fact that these mental abilities are considered “critical” for

unskilled work. See POMS § DI 25020.010(B)(3)(k) and (i). Nor do the other mental limitations


5
  Defendant also argues that the ALJ was not required to utilize the doctor’s language verbatim in the RFC assessment.
[Doc. 17] at 11–12. This, however, is a straw-man argument because Plaintiff never suggested that the ALJ was
required to parrot the doctor’s words. See [Doc. 15] at 10–14.
6
  The Court finds no material difference in the RFC’s limitation to “simple, routine tasks” and “unskilled” work. See
Vigil, 805 F.3d at 1204 (equating simple work with unskilled work); SSR 96-9p, 1996 SSR LEXIS 6, at *9, 1996 WL
374185, at *9 (defining mental requirements of unskilled work to include “[u]nderstanding, remembering, and
carrying out simple instructions”).
                                                          8
in the RFC assessment—frequent interactions with supervisors, occasional interactions with

co-workers and the public, few changes in a routine work setting, and normal breaks, Tr. 21—

account for these limitations. In fact, the moderate difficulty in interacting with supervisors is not

only unaccounted for in the RFC assessment, it appears to preclude the RFC’s frequent interactions

with supervisors.

       Because the ALJ adopted the opinions of Dr. Owen and Dr. Parmley, he was required either

to incorporate their opinions into the RFC or explain any omission. This he did not do, and remand

is required for proper evaluation of Dr. Owen’s and Dr. Parmley’s opinions.

                                           B. Dr. Manole

       Athanasios Manole, M.D., examined Plaintiff on October 22, 2016. Tr. 439–49. Among

other limitations, Dr. Manole opined that due to Plaintiff’s left inguinal hernia, he should be limited

to lifting “light” objects, i.e., 20 pounds by Plaintiff’s report, and could hold a “desk job.” Tr. 445,

448. The ALJ rejected Dr. Manole’s examining opinion in favor of the non-examining opinions

to find that Plaintiff could perform “medium” work. Tr. 27–28. The ALJ explained his reasons

for rejecting Dr. Manole’s opinion as follows:

               Dr. Manole’s report indicates [Plaintiff] was able to move about
               with ease, suggesting he found no objective clinical evidence to
               support any physical deficits upon examination. Moreover,
               Dr. Manole stated that [Plaintiff] can hold a desk job. I note that
               Dr. Manole did not document any physical limitations that would
               affect his activities of daily living, which is supported by his
               objective findings upon examination, and helpful in assessing the
               severity of [Plaintiff]’s physical conditions. However, he failed to
               offer a function-by-function analysis, only stating [Plaintiff] could
               lift, carry, and handle light objects, and had no difficulties walking,
               performing postural maneuvers, or moving about. Thus, I have
               a[cc]orded only limited weight.

                                                   9
Tr. 27 (emphasis added). Plaintiff challenges the ALJ’s reasons for rejecting Dr. Manole’s

opinion. As Plaintiff sees it, the ALJ’s reasons are either illegitimate or unsupported by substantial

evidence. [Doc. 15] at 14.

         First, Plaintiff argues that Dr. Manole was not required to provide a function-by-function

assessment, and thus, it was illegitimate to reject his opinion on that basis. Id. at 15. As Plaintiff

correctly explains, the duty to perform a function-by-function assessment belongs to the ALJ, not

the doctor.7 Id.; see 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–(6) (listing the factors to be

weighed in evaluating a medical source opinion, none of which is a function-by-function

assessment); Social Security Ruling (“SSR”) 96-8p, 1996 SSR LEXIS 5, 1996 WL 374184, at *3

(explaining the purpose of a function-by-function assessment, which is unrelated to the weighing

of a medical source opinion); see also Green v. Comm’r of Soc. Sec. Admin., 734 F. App’x 600,

603 (10th Cir. 2018) (commenting that a function-by-function assessment was not required of a

medical source but was required of the ALJ). The Court agrees with Plaintiff that, to the extent

Dr. Manole’s opinion lacked a function-by-function assessment, such omission was not a

legitimate basis to reject the opinion.

         Moreover, Dr. Manole did, in fact, individually assess Plaintiff’s ability to sit, stand, walk,

lift, and carry.8 Tr. 440, 448. The ALJ’s finding that the doctor assessed only an exertional level


7
  When an ALJ assesses a plaintiff’s RFC, it is usually necessary for the ALJ to first individually assess the plaintiff’s
ability to lift, carry, walk, stand, push, and pull, and then determine the corresponding exertional level of work, e.g.,
sedentary, light, medium, heavy, or very heavy. If an ALJ fails to first assess the plaintiff’s ability to function in each
area individually and, instead, proceeds directly to an exertional level of work, the ALJ may overlook some limitations
or restrictions and may arrive at an incorrect exertional category. Social Security Ruling (“SSR”) 96-8p 1996 SSR
LEXIS 5, 1996 WL 374184, at *3–4.
8
  Dr. Manole opined that Plaintiff had no limitation in sitting but could stand for no more than 20 minutes and could
walk no farther than 30–40 yards, both due to fatigue. Tr. 440; see Tr. 448 (finding a “moderate” limitation in the
ability to walk). Further, on a form asking whether Plaintiff had limitations in 14 individual areas of functioning,
Dr. Manole marked “yes” for two areas, indicating limitations in Plaintiff’s ability to lift and carry. Tr. 448. For each
                                                           10
(i.e., light) and provided no function-by-function assessment, therefore, is not supported by

substantial evidence. Id.

         Defendant makes no effort to defend the reasons offered by the ALJ. She fails to respond

to Plaintiff’s arguments. Instead, Defendant argues that the ALJ’s according limited weight to

Dr. Manole’s opinion should be affirmed for reasons that the ALJ never discussed. Defendant

argues that Dr. Manole’s opinion was properly accorded limited weight because the limitations in

walking, lifting, and carrying were “directly based on Plaintiff’s subjective reports [that he could

only lift 20 pounds or less, which] were not supported by any exam findings or other medical

evidence.” [Doc. 17] at 13 (citing Tr. 448). Further, she argues that Dr. Manole’s exam reflected

full strength, normal range of motion, the ability to squat and rise with ease, and normal gait, and

therefore, no limitation beyond those in the RFC assessment would be warranted. Id. The problem

for Defendant is that the ALJ did not reject Dr. Manole’s opinion for these reasons. The

arguments, therefore, amount to impermissible post hoc rationalizations and are not bases on which

the ALJ’s decision can be affirmed. See Carpenter v. Astrue, 537 F.3d 1264, 1267 (10th Cir. 2008)

(“The magistrate judge’s (and appellee’s) post hoc rationale is improper because it usurps the

agency’s function of weighing and balancing the evidence in the first instance. Judicial review is

limited to the reasons stated in the ALJ’s decision . . . .” (citation omitted)).

         What is more, Defendant is simply incorrect that the lifting restriction was not supported

by any exam finding or other medical evidence. According to Dr. Manole, the lifting restriction




category, lifting and carrying, Dr. Manole noted that Plaintiff “state[d] that he c[ould] only lift 20 pounds or less due
to hernia.” Id. Dr. Manole then found that Plaintiff could handle a desk job. Id.

                                                          11
was based, at least in part, on the doctor’s objective confirmation of inguinal hernia. Tr. 440 (“The

[hernia] pain is worsened by lifting. This problem limits the patient’s ability to work by unable

[sic] to lift.”). And the ALJ himself agreed not only that Plaintiff suffered from hernia, but that

his hernia was severe. Tr. 18.

        Finally, Defendant argues that Plaintiff fails to explain how Dr. Manole’s opinion translates

into any additional functional limitations beyond those assessed in the RFC. [Doc. 17] at 13. The

Court does not agree. Dr. Manole’s opinion explicitly (1) limits Plaintiff to lifting, carrying, and

handling “light objects,” Tr. 445, (2) provides a 20-pound lifting restriction, Tr. 448, and

(3) indicates that Plaintiff can “hold a desk job,” id. These statements directly conflict with the

50-pound lifting restriction assessed in the RFC. See Tr. 21 (ALJ’s RFC assessment). Therefore,

if Dr. Manole’s opinion were adopted, the RFC assessment would be more restrictive. The Court

finds that the ALJ failed to apply the correct legal standard in evaluating Dr. Manole’s opinion.

The ALJ was required to offer legitimate reasons, supported by substantial evidence, for rejecting

Dr. Manole’s opinion, but he did not. Remand is required for proper evaluation of Dr. Manole’s

opinion.

                                            Conclusion

        The Court finds that the ALJ failed to apply the correct legal standards in weighing the

opinions of Dr. Owen, Dr. Parmley, and Dr. Manole. Because proper evaluation of these medical

opinions may render moot Plaintiff’s other alleged errors, the Court declines to pass on them at

this time.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse and Remand for Payment of Benefits, or in the Alternative, for Rehearing
                                                 12
[Doc. 15] is GRANTED. The Commissioner’s final decision is reversed, and this case is

remanded for further proceedings in accordance with this opinion. See § 405(g) (sentence four).

       IT IS SO ORDERED.



                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge
                                                           Presiding by Consent




                                              13
